Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alaine Hong on 5-4-22.

The application has been amended as follows: 
Amend claim 1 line 16-17 as follows: 
“…a flow rate of the second mixture is between approximately 1000 ml/min and approximately 3000 ml/min…”
Amend claim 10 line 16-17 as follows: 
“…a flow rate of the second mixture is between approximately 1000 ml/min and approximately 3000 ml/min…”
Amend claim 17 line 15-16 as follows: 
“…a flow rate of the second mixture is between approximately 1000 ml/min and approximately 3000 ml/min…”
Amend claims 23, 25 and 27 as follows:
… wherein the frequency of the mega sonic agitation is between greater than 
Amend claim 28 as follows:
The method of Claim 1, wherein a duration of the applying of the first mixture 
Amend claim 30 as follows:
The method of Claim 1, wherein a duration of the applying of the second mixture 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments/arguments dated 4-28-22 in combination with the above examiner’s amendment are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a method of cleaning a photomask/semiconductor substrate including the combination of processing conditions recited in claims 1, 10 and 17.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713